Case 2:20-cv-10627-KM-ESK Document 12-3 Filed 10/02/20 Page 1 of 2 PageID: 97




Steven L. Penaro
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
Telephone: (212) 210-9400
steve.penaro@alston.com

Counsel for Defendants

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                               )
 MedWell LLC, a limited liability company      )
                                               )
         Plaintiff,                            )
                                               )
 v.                                            )
                                               )   Case No. 2:20-cv-10627-KM-ESK
 CIGNA Corporation; CIGNA Health and           )
 Life Insurance Company; CIGNA                 )
 Healthcare of New Jersey, Inc.;               )   Document Filed Electronically
 Connecticut General Life Insurance            )
 Company; John Does and Jane Does 1-20;        )   [PROPOSED] ORDER ADMITTING
 and XYZ Corporations and ABC                  )   KELSEY L. KINGSBERY, ESQ.
 Partnerships 1-20,                            )   PRO HAC VICE
                                               )
         Defendants.                           )


        This matter having been opened to the Court by Alston & Bird LLP, attorneys for

Defendants Cigna Corporation, Cigna Health and Life Insurance Company, Cigna Healthcare of

New Jersey, Inc., and Connecticut General Life Insurance Company (together, “Cigna” or

“Defendants”), for an order permitting Kelsey L. Kingsbery, Esq., to appear in this action pro hac

vice; and Plaintiff MedWell LLC having consented to his admission; and the Court having

reviewed the Declaration of Kelsey L. Kingsbery, Esq., as well as the Declaration of Steven L.

Penaro, Esq., in support of this application; and for good cause shown,




LEGAL02/40030595v1
Case 2:20-cv-10627-KM-ESK Document 12-3 Filed 10/02/20 Page 2 of 2 PageID: 98




        IT IS on this ______day of ____________2020,


        ORDERED that Kelsey L. Kingsbery, Esq., is hereby admitted pro hac vice in the above-

captioned matter;

        IT IS FURTHER ORDERED that Kelsey L. Kingsbery, Esq. shall:

        1. Abide by the Rules of Practice of the United States District Court for the District of

            New Jersey, including all disciplinary rules as set forth in L. Civ. R. 101.1, et seq.;

        2. Notify the Court immediately of any matters affecting his standing at the Bar of any

            other Court;

        3. Have all pleadings, briefs, and other papers filed with the Court signed by the law

            firm of Alston & Bird, LLP, which shall be held responsible for those pleadings,

            briefs and other papers, and for the conduct of this case and of the attorneys admitted

            herein; and

        IT IS FURTHER ORDERED that Kelsey L. Kingsbery, Esq. shall:

        1. Make payment to the New Jersey Lawyers’ Fund for Client Protection as provided by

            New Jersey Court Rule 1:28-2(a) for any year in which he represents a client in a

            matter pending before this Court; and

        2. Make payment as provided by L. Civ. R. 101.1(c).




                                                       ______________________________
                                                       The Hon. Edward S. Kiel
                                                       United States Magistrate Judge




                                                  2
LEGAL02/40030595v1
